Memorandum.
The order of the Appellate Division should be reversed and the petition dismissed, without costs to either party.
In this case the determination of the fact-finding hearing utilized as its basis the preponderance of evidence standard. The Corporation Counsel, with commendable candor, points out that this court has said, “ proof beyond a reasonable doubt is constitutionally required for an adjudication that a minor is a person in need of supervision (see, In re Winship, 397 U. S. 358) ” (Matter of Richard S., 27 N Y 2d 802). Counsel observes this would seem to require reversal. We agree.
In light of the disposition herein made we deem it unnecessary to reach the other issues raised by appellant.
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Babin and Stevens concur in memorandum.
Order reversed, etc.